Contact:Edward F. Seserko President and CEO (412) 681-8400 For Immediate Release October 20, 2014 EUREKA FINANCIAL CORP. ANNOUNCES FINANCIAL RESULTS FOR THE QUARTER AND YEAR ENDED SEPTEMBER 30, 2014 Pittsburgh, Pennsylvania – Eureka Financial Corp., Pittsburgh, Pennsylvania (the “Company”), the parent company for Eureka Bank (the “Bank”), today announced net income for the three months ended September 30, 2014 of $415,000, or $0.35 diluted earnings per share, as compared to $371,000, or $0.31 diluted earnings per share, for the three months ended September 30, 2013.For the year ended September 30, 2014, the Company reported net income of $1.5 million, or $1.28 diluted earnings per share, as compared to net income of $1.4 million, or $1.14 diluted earnings per share, for the fiscal year ended September 30, 2013.The increase in income for the quarter and year ended September 30, 2014 was primarily due to higher net interest income, which was partially offset by increases in non-interest expense. President and Chief Executive Officer Edward Seserko stated, “The Company is pleased to report that fiscal 2014 was another very strong year despite the difficult economic environment.The Company continued to manage liquidity and used a $10.4 million increase in deposit growth to increase cash and investments and fund the loan portfolio, which increased by $6.7 million to $128.1 million from $121.4 million at September 30, 2013. This reallocation of funds helped the Company maintain an annualized yield on interest earning assets of 4.85% and a net interest margin of 4.15% for the year ended September 30, 2014.The Bank continues to exceed all minimum capital requirements and is considered “well capitalized.”Also, non-accruing loans, or loans over 90 days delinquent, consisted of only two loans totaling $848,000 at September 30, 2014 on a loan portfolio in excess of $128 million.” The Bank, founded in 1886, is a federally chartered stock savings bank and operates two offices in the city of Pittsburgh.The Company’s common stock trades in the over-the-counter market under the symbol “EKFC.” The foregoing material may contain forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. EUREKA FINANCIAL CORPORATION Selected Financial Data (Dollars in thousands except per share data) September 30, September 30, (Unaudited) Total assets $ $ Cash and investments Loans receivable, net Allowance for loan losses ) ) Deposits Total liabilities Stockholders' equity Nonaccrual loans $ $ Repossessed assets - - Total nonperforming assets $ $ Allowance for loan losses to nonperforming loans % % Nonperforming loans to net loans % % Nonperforming assets to total assets % % Book value per share $ $ Number of common shares outstanding Three Months Ended Twelve Months Ended September 30, September 30, (Unaudited) (Unaudited) Interest income $ Interest expense Net interest income Provision for loan losses 12 35 62 Net interest income after provision for loan losses Noninterest income 14 59 Noninterest expense Income before income taxes Income tax expense Net income $ Earnings Per Share - Basic $ Earnings Per Share - Diluted $ $ $ $
